EXHIBIT 10.12




NOVATION AGREEMENT




between


CERES MANAGED FUTURES LLC,
TACTICAL DIVERSIFIED FUTURES FUND L.P.,
ISAM (USA) LLC,
INTERNATIONAL STANDARD ASSET MANAGEMENT,
ISAM (EUROPE) LLP


and


ISAM FUNDS (UK) LIMITED































--------------------------------------------------------------------------------

THIS NOVATION AGREEMENT is dated 25 August 2017
THE PARTIES TO THIS AGREEMENT ARE AS FOLLOWS:

(1)
CERES MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”) with its
principal place of business at 522 Fifth Avenue, New York, New York 10036;

(2)
TACTICAL DIVERSIFIED FUTURES FUND L.P., a New York limited
partnership (the “Partnership”) with its principal place of business at 522
Fifth Avenue, New York, New York 10036;

(3)
ISAM (USA) LLC (“ISAM USA”), a limited liability company incorporated under the
laws of Delaware with its principal place of business at 5100 Town Centre
Circle, Tower II, Suite 430, Boca Raton, Florida, 33486, United States of
America;

(4)
ISAM (EUROPE) LLP (“ISAM Europe”), a limited liability partnership incorporated
under the laws of England and Wales with its registered address at 55 Baker
Street, London, W1U 8EW, United Kingdom;

(5)
INTERNATIONAL STANDARD ASSET MANAGEMENT (“ISAM”), a company incorporated under
the laws of the Cayman Islands and whose registered office is at Grand Pavilion
Commercial Centre, 1st Floor, 802 West Bay Road, P.O. Box 30599, KY1-1203, Grand
Cayman, Cayman Islands; and

(6)
ISAM FUNDS (UK) LIMITED (“ISAM Funds”), a limited liability company incorporated
under the laws of England and Wales with its registered address at 55 Baker
Street, London, W1U 8EW, United Kingdom.

BACKGROUND

(A)
CMF, the Partnership, ISAM USA, ISAM Europe and ISAM are parties to a Management
Agreement dated 1 May 2016 (the “Contract”).

(B)
As part of an internal reorganisation, ISAM Europe wishes to transfer its rights
and obligations under the Contract to ISAM Funds.

(C)
ISAM Funds is authorised and regulated by the Financial Conduct Authority of the
United Kingdom.

(D)
ISAM Funds is registered with the U.S Commodity Futures Trading Commission as a
commodity trading advisor and is a member of the National Futures Association
(“NFA”).

(E)
The parties have therefore agreed to novate ISAM Europe’s rights, obligations
and liabilities under the Contract to ISAM Funds on the terms of the Novation
Agreement with effect from 31 August 2017 (the “Effective Date”).

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Novation Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:



1.
DEFINITIONS

- 2 -

--------------------------------------------------------------------------------

Terms defined in the Contract are used herein as so defined, unless otherwise
provided in this Novation Agreement.

2.
EFFECTIVE DATE

The Novation Agreement takes effect on the Effective Date.

3.
NOVATION

3.1
ISAM Europe transfers all its rights and obligations under the Contract to ISAM
Funds. ISAM Funds shall enjoy all the rights and benefits of ISAM Europe under
the Contract, and all references to ISAM Europe in the Contract shall be read
and construed as references to ISAM Funds.

3.2
ISAM Funds agrees to perform the Contract and be bound by terms in every way as
if it were the original party to it in place of ISAM Europe.

3.3
CMF, the Partnership, ISAM USA and ISAM (together the “Continuing Parties”)
agree to perform the Contract and be bound by its terms in every way as if ISAM
Funds were the original party to it in place of ISAM Europe.

4.
RELEASE OF OBLIGATIONS AND LIABILITIES

4.1
The Continuing Parties release ISAM Europe from all future obligations to them
under the Contract and ISAM Europe releases the Continuing Parties from all
obligations to it under the Contract.

4.2
Each of the Continuing Parties and ISAM Funds shall have the right to enforce
the Contract and pursue any claims and demands under the Contract against the
other with respect to matters arising before, on or after the Effective Date as
though ISAM Funds were the original party to the Contract instead of ISAM
Europe.

4.3
Each of the Continuing Parties releases and discharges ISAM Europe from all
claims and demands under or in connection with the Contract, whether arising
before or on the Effective Date, and in each case whether known or unknown to
the releasing party.

5.
GOVERNING LAW

This Novation Agreement and any dispute arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of the
State of New York.

6.
ARBITRATION

The parties agree that any dispute or controversy arising out of or relating to
this Novation Agreement or the interpretation thereof, shall be settled by
arbitration in accordance with the rules, then in effect, of NFA or, if NFA
shall refuse jurisdiction, then in accordance with the rules, then in effect, of
the American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Novation Agreement as written
and the arbitrator shall state in writing his reasons for his award, and further
provided, that any such arbitration shall occur within the Borough of Manhattan
in New York City. Judgement upon any award made by the arbitrator may be entered
in any court of competent jurisdiction.

7.
COUNTERPARTS

- 3 -

--------------------------------------------------------------------------------

This Novation Agreement may be executed in one or more counterparts, each of
which will be deemed an original agreement and all of which will constitute one
and the same instrument.


IN WITNESS WHEREOF the parties have executed this Novation Agreement on the day
and
year first written above with effect from and including the Effective Date.




CERES MANAGED FUTURES LLC
By  /s/ Patrick T. Egan                              
Patrick T. Egan
President and Director
 
ISAM (USA) LLC
 
By  /s/ Alex Greyserman                     
NAME: Alex Greyserman
TITLE: Executive Vice President
 
 
TACTICAL DIVERSIFIED FUTURES FUND L.P.
By:     Ceres Managed Futures LLC
          (General Partner)
By   /s/ Patrick T. Egan                             
Patrick T. Egan
President and Director
 
 
 
 
 
ISAM (EUROPE) LLP
 
By  /s/ Roy Sher                                
NAME: Roy Sher
TITLE: Managing Partner
 
ISAM FUNDS (UK) LIMITED
 
By  /s/ Jaco Wentzel                                   
NAME:Jaco Wentzel
TITLE: Director
 
INTERNATIONAL STANDARD ASSET MANAGEMENT
 
 
By  /s/ Stacey Kirkconnell                     
NAME: Stacey Kirkconnell
TITLE: Director
 













- 4 -